FILED
                             NOT FOR PUBLICATION                             JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONGTIAN JI,                                     No. 08-70404

               Petitioner,                       Agency No. A096-364-729

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Dongtian Ji, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

      Ji did not allege he experienced past persecution. Ji testified he feared being

“blacklisted” in China based on his former newspaper business in Hungary, which

would ruin his business and result in cancellation of his passport. Substantial

evidence supports the BIA’s finding that, even if he were eligible for asylum, Ji

failed to establish a well-founded fear of future persecution in China because he

testified he sold his newspaper business and he was able to successfully renew his

passport. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (petitioner’s

future fear was not objectively reasonable because it was too speculative).

Accordingly, Ji’s asylum claim fails.

      Because Ji has failed to meet the lower standard of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70404